Citation Nr: 1125580	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides to include Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 12, 1968 to September 12, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the Veteran and his spouse testified before the undersigned via video conference from the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

According to the Veteran's DD Form 214, he had foreign and/or sea service with the United States Navy for 1 month and 29 days about the USS Yellowstone.  

At his hearing and in correspondence of record, the Veteran asserted that his ship carried Agent Orange, which was also present on equipment and other objects aboard ship.  However, it has been verified through the Joint Serves Records research Center (JSRRC) that Navy and Coast Guard ships did not transport tactical herbicides nor did they use, store, or test them.  The Veteran has also maintained that he went on land to assist with taking care of personnel.  At his hearing, he indicated that when he went on land, he did not know if he was in Vietnam or where he was located.  He essentially asserts that he was exposed to herbicides agents during his naval service when he went on land, but he is not sure where he disembarked the naval vessel.  

The Board observes that there is no information of record regarding the USS Yellowstone in order to assess if military personnel left that vessel for land while the Veteran was stationed aboard and, if so, where they landed.  Thus, an attempt should be made to resolve this matter with regard to possible exposure in Vietnam or outside of Vietnam since the Veteran has a presumptive disorder, prostate cancer.  To that end, the record deck logs and all pertinent ship histories for the USS Yellowstone should be obtained.  

The Veteran also testified that he has received VA treatment for his prostate cancer.  However, all of the records are not contained in the claims file.  Although it was indicated at his hearing that more records would be forthcoming, none have been received.  The Veteran stated that he has been treated at the Fort Smith, Fayetteville, and Ozark VA facilities.  These records should be obtained in compliance with VA's duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Navy, National Personnel Records Center (NPRC), JSRRC, and any other appropriate records depository, in an effort to obtain for the record deck logs and all pertinent ship histories for the USS Yellowstone for June 9, 1968 to August 6, 1968, when the Veteran was onboard.  

2.  Pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n, determine whether the Veteran was exposed to herbicides during his active service.

3.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment for prostate cancer at the Fort Smith, Fayetteville, and Ozark VA treatment facilities.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


